     Case 1:19-cv-11878-GHW-SLC Document 20 Filed 09/17/20 Page 1 of 3




United States District Court
Southern District of New York                                 1:19-cv-011878-GHW
Michael Williams, individually and on
behalf of all others similarly situated,
                                Plaintiff,

                 - against -                             Notice of Voluntary Dismissal

Krispy Kreme Doughnut Corporation,
                                Defendant

       Plaintiff gives notice this action is voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: September 17, 2020
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan
                                                                 60 Cuttermill Rd Ste 409
                                                                 Great Neck NY 11021-3104
                                                                 Tel: (516) 303-0552
                                                                 Fax: (516) 234-7800
                                                                 spencer@spencersheehan.com
                                                                 E.D.N.Y. # SS-8533
                                                                 S.D.N.Y. # SS-2056
      Case 1:19-cv-11878-GHW-SLC Document 20 Filed 09/17/20 Page 2 of 3




1:19-cv-011878-GHW
United States District Court
Southern District of New York

Michael Williams, individually and on behalf of all others similarly situated,

                                             Plaintiff,


                        - against -


Krispy Kreme Doughnut Corporation,

                                             Defendant




                               Notice of Voluntary Dismissal


                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 303-0552
                           Fax: (516) 234-7800


Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: September 17, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
      Case 1:19-cv-11878-GHW-SLC Document 20 Filed 09/17/20 Page 3 of 3




                                       Certificate of Service

I certify that on September 17, 2020, I served or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                                  CM/ECF        First-Class Mail        Email
 Defendant’s Counsel                                 ☐                ☐                   ☐

 Plaintiff’s Counsel                                 ☒                ☐                   ☐

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
